                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL UTAH,                                   :
     Plaintiff,                              :
                                             :
       v.                                    :     CIVIL ACTION NO. 19-CV-5291
                                             :
PENNSYLVANIA STATE                           :
POLICE, et al.,                              :
     Defendants.                             :

                                          ORDER

       AND NOW, this 28th day of January, 2020, upon consideration of Plaintiff Paul Utah’s

Motions to Proceed In Forma Pauperis (ECF Nos. 5, 7, 9), and pro se Second Amended

Complaint (ECF No. 10) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Second Amended Complaint is DEEMED filed.

       3. The Second Amended Complaint is DISMISSED WITH PREJUDICE as frivolous

for the reasons in the Court’s Memorandum.

       4. The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:


                                                        /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
